Case 18-10248-MFW   Doc 1228   Filed 11/05/18   Page 1 of 15
Case 18-10248-MFW   Doc 1228   Filed 11/05/18   Page 2 of 15
                                                            Case 18-10248-MFW                   Doc 1228                 Filed 11/05/18      Page 3 of 15
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                      DESCRIPTION                                       NAME                                          ADDRESS                                          EMAIL                  METHOD OF SERVICE
                                                                                             Attn: Ricardo Palacio, Esq.
                                                                                             500 Delaware Avenue, 8th Floor
                                                                                             P.O. Box 1150
Counsel to NWC 331 Commercial, LLC                  Ashby & Geddes, P.A.                     Wilmington DE 19899‐1150                              rpalacio@ashbygeddes.com                First Class Mail and Email
                                                                                             Attn: Matthew T. Schaeffer
                                                                                             10 West Broad Street
                                                                                             Suite 2100
Counsel to Comenity Bank                            Bailey Cavalieri LLC                     Columbus OH 43215                                     Matthew.Schaeffer@baileycavalieri.com   First Class Mail and Email
                                                                                             Attn: Robert B. Berner
                                                                                             1250 Kettering Tower
Counsel to Comenity Bank                            Bailey Cavalieri LLC                     Dayton OH 45423                                       rberner@baileycav.com                   First Class Mail and Email

Counsel to ARC NPHUBOH001, LLC, Brixmor Property 
Group, Inc., Centennial Real Estate Company, LLC, 
Federal Realty Investment Trust, LC Property, LLC,                                           Attn: David L. Pollack, Esquire
Southgate Mall Associates, LLP, Starwood Retail                                              51st Floor ‐ Mellon Bank Center
Partners, LLC and YTC Mall Owner, LLC, Urban                                                 1735 Market Street
Outfitters Wholesale, Inc.                          Ballard Spahr LLP                        Philadelphia PA 19103                                 pollack@ballardspahr.com                Email

Counsel to ARC NPHUBOH001, LLC, Brixmor Property 
Group, Inc., Centennial Real Estate Company, LLC, 
Federal Realty Investment Trust, LC Property, LLC,                                           Attn: Dustin P. Branch, Esquire
Southgate Mall Associates, LLP, Starwood Retail                                              2029 Century Park East
Partners, LLC and YTC Mall Owner, LLC, Urban                                                 Suite 800
Outfitters Wholesale, Inc.                          Ballard Spahr LLP                        Los Angeles CA 90067‐2909                             BranchD@ballardspahr.com                Email


Counsel to ARC NPHUBOH001, LLC, Brixmor Property                                             Attn: Matthew Summers, Esquire, Leslie Heilman, 
Group, Inc., Centennial Real Estate Company, LLC,                                            Esquire, Laurel D. Roglen, Esquire, Chantelle D. McClamb, 
Federal Realty Investment Trust, LC Property, LLC,                                           Esquire
Southgate Mall Associates, LLP, Starwood Retail                                              919 Market Street                                          summersm@ballardspahr.com
Partners, LLC and YTC Mall Owner, LLC, Urban                                                 11th Floor                                                 heilmanl@ballardspahr.com
Outfitters Wholesale, Inc.                          Ballard Spahr LLP                        Wilmington DE 19801                                        roglenl@ballardspahr.com           Email
                                                                                             Attn: Kevin M. Newman, Esq.
Counsel to Aviation Mall NewCo, LLC and Salmon Run                                           Barclay Damon Tower
Shopping Center, L.L.C. and Pyramid Management                                               125 East Jefferson Street
Group, LLC                                          Barclay Damon LLP                        Syracuse NY 13202                                          knewman@barclaydamon.com           Email
                                                                                             Attn: Evan T. Miller
                                                                                             600 N. King Street
                                                                                             Suite 400
Counsel to Frontline Private Security, LLC          Bayard, P.A.                             Wilmington DE 19801                                        emiller@bayardlaw.com              Email
                                                                                             Attn: Robert J. Keach, Roma N. Desai
                                                                                             100 Middle Street, West Tower
Counsel to Western Glove Works and Silver Jeans                                              P.O. Box 9729                                              rkeach@bernsteinshur.com
Co.                                                 Bernstein, Shur, Sawyer & Nelson, P.A.   Portland ME 04104‐5029                                     rdesai@bernsteinshur.com           Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                         Page 1 of 13
                                                            Case 18-10248-MFW                  Doc 1228                 Filed 11/05/18             Page 4 of 15
                                                                                                         Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                      DESCRIPTION                                      NAME                                           ADDRESS                                                 EMAIL           METHOD OF SERVICE
                                                                                            Attn: Jeffrey Rhodes
                                                                                            1825 Eye Street NW
Attorneys for Hillsborough Associates               Blank Rome LLP                          Washington DC 20006                                         JRhodes@BlankRome.com              Email
                                                                                            Attn: Victoria A. Guilfoyle
                                                                                            1201 N. Market Street
                                                                                            Suite 800
Attorneys for Hillsborough Associates               Blank Rome LLP                          Wilmington DE 19801                                         Guilfoyle@BlankRome.com            Email
                                                                                            Attn: Donald K. Ludman
                                                                                            6 North Broad Street, Suite 100
Counsel to SAP Industries, Inc. and Ariba, Inc.     Brown & Connery, LLP                    Woodbury NJ 08096                                           dludman@brownconnery.com           Email
                                                                                            Attn: Robyn B. Sokol, Esq.
                                                                                            21650 Oxnard Street
Counsel to Second Generation, Inc. and Wild Horses                                          Suite 500
Apparel, LLC                                        Brutzkus Gubner                         Woodland Hills CA 91367                                     rsokol@bg.law                      Email
                                                                                            Attn: Shawn M. Christianson, Esq.
                                                                                            55 Second Street
                                                                                            17th Floor
Counsel to Oracle America, Inc.                     Buchalter, A Professional Corporation   San Francisco CA 94105‐3493                                 schristianson@buchalter.com        First Class Mail and Email
                                                                                            Attn: Patricia J. Hogan, Jack Vitanovec, Yaro Melnyk
                                                                                            20 North Wacker Drive                                       phogan@cassiday.com
                                                                                            Suite 1000                                                  jvitanovec@cassiday.com
Counsel to Murphy & Miller, Inc.                    Cassiday Schade LLP                     Chicago IL 60606                                            ymelnyk@cassiday.com               Email
                                                                                            Attn: John F. Ventola, Jonathan D. Marshall
                                                                                            Two International Place                                     jventola@choate.com
Counsel to the DIP Tranche A‐1 Documentation Agent Choate, Hall & Stewart LLP               Boston MA 02110                                             jmarshall@choate.com               First Class Mail and Email
                                                                                            Attn: David M. Blau, Esq.
                                                                                            151 S. Old Woodward Ave.
                                                                                            Ste. 200
Counsel to Edens Plaza, LLC and Edens Annex, LLC    Clark Hill PLC                          Birmingham MI 48009                                         dblau@clarkhill.com                First Class Mail and Email

                                                                                            Attn: William E. Kelleher, Jr., Esq., Helen S. Ward, Esq.
Counsel to Tronc, Inc., The Morning Call, LLC, Carroll                                      625 Liberty Avenue                                          wkelleher@cohenlaw.com
County Times, LLC and Chicago Tribune Company, LLC Cohen & Grigsby, P.C.                    Pittsburgh PA 15222‐3152                                    hward@cohenlaw.com                 Email
                                                                                            Attn: Norm Pernick, J. Kate Stickles
                                                                                            500 Delaware Avenue
                                                                                            Suite 1410                                                  npernick@coleschotz.com
Counsel to the Second Lien Noteholders              Cole Schotz P.C.                        Wilmington DE 19801                                         kstickles@coleschotz.com           First Class Mail and Email
                                                                                            Attn: Karen C. Bifferato, Esq., Kelly M. Conlan, Esq.
                                                                                            1000 West Street
                                                                                            Suite 1400                                                  kbifferato@connollygallagher.com
Counsel to IRC Deer Trace, LLC                      Connolly Gallagher LLP                  Wilmington DE  19801                                        kconlan@connollygallagher.com      Email
                                                                                            Attn: Mark E. Felger, Esq.
                                                                                            1201 N. Market St.
                                                                                            Suite 1001
Counsel to the Grumbracher Trust                    Cozen O'Connor                          Wilmington DE 19801                                         mfelger@cozen.com                  First Class Mail and Email



          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                        Page 2 of 13
                                                              Case 18-10248-MFW             Doc 1228                Filed 11/05/18   Page 5 of 15
                                                                                                     Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                      DESCRIPTION                                        NAME                                       ADDRESS                                  EMAIL             METHOD OF SERVICE
Counsel to Rockstep Aberdeen, LLC, Rockstep                                              Attn: Jeffrey I. Horowitz, Esq.
Scottsbluff, LLC, Rockstep Virginia, LLC, and Rockstep                                   1401 McKinney, Suite 1700
Willmar LLC                                             Crain, Caton & James             Houston TX 77010                               bontonbankruptcy@craincaton.com     Email
                                                                                         Attn: Christopher P. Simon, Kevin S. Mann
                                                                                         1105 N. Market Street
                                                                                         Suite 901                                      csimon@crosslaw.com
Counsel to Saks Incorporated                          Cross & Simon, LLC                 Wilmington DE 19801                            kmann@crosslaw.com                  First Class Mail and Email
                                                                                         Attn: Joseph Grey, Esquire
                                                                                         1105 N. Market Street
Counsel to Zane Plaza, LLC and Crest Commercial                                          Suite 901
Realty                                                Cross & Simon, LLC                 Wilmington DE 19801                            jgrey@crosslaw.com                  First Class Mail and Email
                                                                                         Attn: David H. Wander, Esq.
                                                                                         605 Third Avenue
Counsel to Red Dog Brands, LLC                        Davidoff Hutcher & Citron LLP      New York NY 10158                              dhw@dhclegal.com                    First Class Mail and Email
                                                                                         Attn: Bankruptcy Department
                                                                                         Carvel State Office Bldg
                                                                                         820 N French St 6th Fl
Delaware Attorney General                             Delaware Attorney General          Wilmington DE 19801                            attorney.general@state.de.us        First Class Mail and Email
                                                                                         Zillah Frampton
                                                                                         820 N French St 
Delaware Division of Revenue                          Delaware Division of Revenue       Wilmington DE 19801                            FASNotify@state.de.us               First Class Mail and Email
                                                                                         Corporations Franchise Tax
                                                                                         PO Box 898
Delaware Secretary of State                           Delaware Secretary of State        Dover  DE 19903                                dosdoc_Ftax@state.de.us             First Class Mail and Email
                                                                                         Attn Bankruptcy Dept
                                                                                         820 Silver Lake Blvd Ste 100
Delaware State Treasury                               Delaware State Treasury            Dover  DE 19904                                statetreasurer@state.de.us          First Class Mail and Email
                                                                                         Attn: Deb Secrest
                                                                                         Collections Support Unit
                                                                                         651 Boas Street, Room 702
Commonwealth of Pennsylvania                          Department of Labor and Industry   Harrisburg PA 17121                            ra‐li‐ucts‐bankrupt@state.pa.us     First Class Mail and Email
                                                                                         Attn: Ann Lawrence, Esq.
                                                                                         550 South Hope Street
                                                                                         Suite 2300
Counsel to DW Partners, LP                            DLA PIPER LLP                      Los Angeles CA 90071‐2678                      ann.lawrence@dlapiper.com           First Class Mail and Email
                                                                                         Attn: Richard A. Chesley, Esq.
                                                                                         John K. Lyons, Esq.
                                                                                         Oksana Koltko Rosaluk, Esq.
                                                                                         444 West Lake Street                           richard.chesley@dlapiper.com
                                                                                         Suite 900                                      john.lyons@dlapiper.com
Counsel to DW Partners, LP                            DLA PIPER LLP                      Chicago IL 60606                               oksana.koltkorosaluk@dlapiper.com   First Class Mail and Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                    Page 3 of 13
                                                              Case 18-10248-MFW                 Doc 1228                Filed 11/05/18      Page 6 of 15
                                                                                                         Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                      DESCRIPTION                                          NAME                                        ADDRESS                                    EMAIL            METHOD OF SERVICE
                                                                                             Attn: Stuart M. Brown 
                                                                                             R. Craig Martin 
                                                                                             Jason Angelo 
                                                                                             1201 North Market Street                          stuart.brown@dlapiper.com
                                                                                             Suite 2100                                        craig.martin@dlapiper.com
Counsel to DW Partners, LP                            DLA PIPER LLP                          Wilmington DE 19801                               jason.angelo@dlapiper.com        First Class Mail and Email
                                                                                             Attn: Robert W. Mallard, Alessandra Glorioso
                                                                                             300 Delaware Avenue
                                                                                             Suite 1010                                        mallard.robert@dorsey.com
Counsel to PPF RTL Rosedale Shopping Center, LLC.     Dorsey & Whitney (Delaware) LLP        Wilmington DE 19801                               glorioso.alessandra@dorsey.com   Email
                                                                                             Attn: Monica L. Clark, Natasha Wells
                                                                                             50 South Sixth Street
                                                                                             Suite 1500                                        clark.monica@dorsey.com
Counsel to PPF RTL Rosedale Shopping Center, LLC.     Dorsey & Whitney LLP                   Minneapolis MN 55402                              wells.natasha@dorsey.com         Email
                                                                                             Attn: Amish R. Doshi
                                                                                             1979 Marcus Avenue
                                                                                             Suite 210E
Counsel to Oracle America, Inc.                       Doshi Legal Group, P.C.                Lake Success NY  11042                            amish@doshilegal.com             First Class Mail and Email
                                                                                             Attn: Peter E. Lembesis, Esq.
Counsel to Interested Parties, Fannie May                                                    The Atrium, East 80 Route 4
Confections  Brands, Inc., Fannie May Confections,                                           Suite 170
Inc., And Harry London, Inc.                          Dunn Lambert, L.L.C.                   Paramus NJ 07652                                  Plembesis@NJBizlawyer.com        Email
                                                                                             Attn: Jon F. Hanson, Chairman
                                                                                             c/o The Hampshire Companies, LLC
                                                                                             83 South Street
Interested Party                                      Elder Ohio I Delaware Business Trust   Morristown NJ 07960                                                                First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             1650 Arch Street
Environmental Protection Agency ‐ Region 3            Environmental Protection Agency        Philadelphia PA 19103‐2029                                                         First Class Mail
                                                                                             Attn: William J. Factor, Sara E. Lorber
                                                                                             105 W. Madison
                                                                                             Suite 1500                                        wfactor@wfactorlaw.com
Counsel to Kohl’s Department Stores, Inc.             FACTORLAW                              Chicago IL 60602                                  slorber@wfactorlaw.com           Email
                                                                                             Attn: Maria A. Milano
                                                                                             1001 Fourth Avenue
                                                                                             Suite 4500
Counsel to LinkedIn Corporation                       Fox Rothschild LLP                     Seattle WA 98154‐1192                             mamilano@foxrothschild.com       First Class Mail and Email
                                                                                             Attn: Joseph D. Frank, Karen V. Newbury
                                                                                             325 North LaSalle Street
                                                                                             Suite 625                                         jfrank@fgllp.com
Counsel to Experian Marketing Solutions, Inc.         FrankGecker LLP                        Chicago IL 60654                                  knewbury@fgllp.com               Email
                                                                                             Attn: Ronald E. Gold, Esq., A.J. Webb, Esq.
                                                                                             3300 Great American Tower
                                                                                             301 East Fourth Street                            awebb@fbtlaw.com
Counsel to Washington Prime Group Inc.                Frost Brown Todd LLC                   Cincinnati OH 45202                               rgold@fbtlaw.com                 Email



          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                        Page 4 of 13
                                                            Case 18-10248-MFW                     Doc 1228                 Filed 11/05/18            Page 7 of 15
                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                      DESCRIPTION                                      NAME                                             ADDRESS                                             EMAIL         METHOD OF SERVICE
                                                                                               Attn: Jason B. Binford
                                                                                               2021 McKinney Avenue
                                                                                               Ste. 1600
Counsel to Fossil Group, Inc.                       GARDERE WYNNE SEWELL LLP                   Dallas TX 75201                                          jbinford@gardere.com           Email
                                                                                               Attn: Julie Minnick Bowden
                                                                                               320 N. Orleans St
                                                                                               Suite 300
Counsel to GGP Limited Partnership                  GGP Limited Partnership, as Agent          Chicago IL 60654‐1607                                    ggpbk@ggp.com                  Email
                                                                                               Attn: Maria Aprile Sawczuk
                                                                                               501 Silverside Road
                                                                                               Suite 65
Attorneys for Wilton Brands LLC                     Goldstein & McClintock LLLP                Wilmington DE 19809                                      marias@restructuringshop.com   First Class Mail and Email
                                                                                               Attn: Thomas R. Fawkes, Esq., Brian J. Jackiw, Esq.
                                                                                               111 West Washington Street
                                                                                               Suite 1221                                               tomf@goldmclaw.com
Attorneys for Wilton Brands LLC                     Goldstein & McClintock LLLP                Chicago IL 60602                                         brianj@goldmclaw.com           First Class Mail and Email
                                                                                               Attn: Douglas B. Rosner, Esq.
                                                                                               400 Atlantic Avenue
Counsel to Stag Fairborn, LLC                       Goulston & Storrs PC                       Boston MA 02110‐3333                                     drosner@goulstonstorrs.com     Email
                                                                                               Attn: Fred B. Ringel, Robinson Brog Leinwand
                                                                                               875 Third Avenue, 
                                                                                               9th Floor
Counsel to North Riverside Park Associates LLC      Greene Genovese & Gluck P.C.               New York NY 10022                                        fbr@robinsonbrog.com           First Class Mail and Email
                                                                                               Attn: Steven W. Soulé, Esq.
                                                                                               320 South Boston Avenue
                                                    Hall, Estill, Hardwick, Gable, Golden &    Suite 200 
Counsel to NWC 331 Commercial, LLC                  Nelson, P.C.                               Tulsa OK 74103‐3706                                      ssoule@hallestill.com          First Class Mail and Email

                                                                                               Attn: Thomas McGarry, Phillip Kujawa, Michael G. Ruff
                                                                                               222 N. LaSalle St.                                       tmcgarry@hinshawlaw.com
                                                                                               Suite 300                                                pkujawa@hinshawlaw.com
Counsel to Telgian Corporation                      Hinshaw & Culbertson, LLP                  Chicago IL 60601‐1081                                    mruff@hinshawlaw.com           Email
                                                                                               Attn: Scott B. Kitei
                                                                                               660 Woodward Avenue
                                                                                               2290 First National Building
Counsel to VORH Associates, LLC                     Honigman Miller Schwartz and Cohn LLP      Detroit MI 48226                                         skitei@honigman.com            Email
                                                                                               Attn: Gregory G. Hesse
                                                                                               1445 Ross Avenue
                                                                                               Suite 3700
Counsel to Armeta Solutions                         Hunton Andrews Kurth LLP                   Dallas TX 75202‐2799                                     ghesse@huntonak.com            Email
                                                                                               Attn: Marie‐Josee Dube
                                                                                               275 Viger East
Counsel to IBM Corporation                          IBM Corporation                            Montreal QC H2X 3R7 Canada                               mjdube@ca.ibm.com              First Class Mail and Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                           Page 5 of 13
                                                              Case 18-10248-MFW                Doc 1228                 Filed 11/05/18          Page 8 of 15
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                      DESCRIPTION                                        NAME                                        ADDRESS                                           EMAIL                     METHOD OF SERVICE
                                                                                            Centralized Insolvency Operation
                                                                                            2970 Market St
                                                                                            Mail Stop 5 Q30 133
IRS Insolvency Section                                 Internal Revenue Service             Philadelphia PA 19104‐5016                                                                        First Class Mail
                                                                                            Centralized Insolvency Operation
                                                                                            PO Box 7346
IRS Insolvency Section                                 Internal Revenue Service             Philadelphia PA 19101‐7346                                                                        First Class Mail
                                                                                            Attn: Judy D. Thompson
                                                                                            P.O. Box 33127
Counsel to The Apparel Group, Ltd.                     JD Thompson Law                      Charlotte NC 28233                                       jdt@jdthompsonlaw.com                    Email
                                                                                            c/o Dawn M. Costa, Esquire
                                                                                            IUPAT Industry Pension Fund
Counsel to Creditor International Painters and Allied                                       1835 Market Street, Suite 2800                           dcosta@jslex.com
Trades Industry Pension Fund                           Jennings Sigmond, P.C.               Philadelphia PA 19103                                    bankruptcy@jslex.com                     Email
                                                                                            Attn: Bruce Bennett, Joshua M. Mester
                                                                                            555 South Flower Street 
                                                                                            Fiftieth Floor                                           bbennett@jonesday.com
Counsel to the Second Lien Noteholders                 Jones Day                            Los Angeles CA 90071                                     jmester@jonesday.com                     First Class Mail and Email
                                                                                            Attn: Sidney Levinson, Genna L. Ghaul, John Kane         slevinson@jonesday.com
                                                                                            250 Vesey Street                                         gghaul@jonesday.com
Counsel to the Second Lien Noteholders                 Jones Day                            New York NY 10281‐1047                                   jkkane@jonesday.com                      First Class Mail and Email
                                                                                            Attn: Bradford T. Smith, Robert N. LeMay
                                                                                            3700 Thanksgiving Tower
                                                                                            1601 Elm Street                                          BSmith@krcl.com
Counsel to Stanley Convergent Security Solutions, Inc. Kane Russell Coleman & Logan PC      Dallas TX 75201                                          rlemay@krcl.com                          Email
                                                                                            Attn: Paige Barr Tinkham
                                                                                            525 W. Monroe Street
Counsel to Harlem‐Irving Realty, Inc.                  Katten Muchin Rosenman LLP           Chicago IL 60661‐3693                                    paige.tinkham@kattenlaw.com              Email
                                                                                            Attn: Chris Drewes, Esq.
                                                                                            101 Park Avenue
Counsel to Elder Ohio I Delaware Business Trust        Kelley Drye & Warren LLP             New York NY 10178                                        cdrewes@kelleydrye.com                   Email

Counsel to the Benderson Development Company, 
Inc., GGP Limited Partnership, Rouse Properties LLC                                         Attn: Robert L. LeHane, Esq.
and Shopcore Properties (collectively referred to                                           101 Park Avenue                                          KDWBankruptcyDepartment@kelleydrye.com
herein as “Landlords).                                 Kelley Drye & Warren LLP             New York NY 10178                                        rlehane@kelleydrye.com                   Email
                                                                                            Attn: David Posner
                                                                                            The Grace Building
                                                                                            1114 Avenue of the Americas
Counsel to WSFS                                        Kilpatrick Townsend & Stockton LLP   New York NY 10036                                        dposner@kilpatricktownsend.com           Email

                                                                                            Attn: Ian Winters, Esquire, Joseph C. Corneau, Esquire
                                                                                            200 West 41st Street
Counsel to B.H. Multi Com Corporøtion (d/b/a EFFY)  Klestadt Winters Jureller Southard &    17th Floor                                               iwinters@klestadt.com
and B.H. Multi Color Corp.                          Stevens, LLP                            New York NY 10036                                        jcorneau@klestadt.com                    First Class Mail and Email



          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                        Page 6 of 13
                                                               Case 18-10248-MFW                     Doc 1228                Filed 11/05/18         Page 9 of 15
                                                                                                              Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                      DESCRIPTION                                         NAME                                           ADDRESS                                              EMAIL          METHOD OF SERVICE
                                                                                                 Attn: James E. Schmeckpeper, Esq.
                                                                                                 General Counsel
                                                                                                 501 South Eighth Street
Counsel to Kraus‐Anderson, Incorporated                Kraus‐Anderson, Incorporated              Minneapolis MN 55404‐1078                                                                First Class Mail

Counsel to Jartwon Associates L.P., Empire Columbia, 
L.P., PREIT Services, LLC, as agent for PR Valley 
Limited Partnership, PR Valley View Anchor‐M                                                     Attn: Jeffrey Kurtzman, Esquire
Limited Partnership and PR Wyoming Valley Limited                                                401 S. 2nd Street
Partnership, and PREIT‐RUBIN, Inc., as agent for                                                 Suite 200
Susquehanna Valley Mall Associates                    Kurtzman Steady, LLC                       Philadelphia PA 19147                                   kurtzman@kurtzmansteady.com      First Class Mail and Email

                                                                                                Attn: Matthew B. McGuire, Esq., Jennifer L. Cree, Esq.
                                                                                                919 Market Street
Counsel to B.H. Multi Com Corporøtion (d/b/a EFFY)                                              Suite 1800                                               mcguire@lrclaw.com
and B.H. Multi Color Corp.                          Landis Rath & Cobb LLP                      Wilmington DE 19801                                      cree@lrclaw.com                  First Class Mail and Email
                                                                                                Attn: Steven R. Johnson
                                                                                                311 S. County Farm Road ‐ Suite L
Interested Party                                    Langhenry, Gillen, Lundquist & Johnson, LLC Wheaton IL 60187                                         sjohnson@lglfirm.com             First Class Mail and Email


Counsel to the Benderson Development Company,                                                    Attn: Susan E. Kaufman
Inc., GGP Limited Partnership, Rouse Properties LLC                                              919 N. Market Street
and Shopcore Properties (collectively referred to                                                 Suite 460
herein as “Landlords).                                 Law Office of Susan E. Kaufman,LLC        Wilmington DE 19801                                     skaufman@skaufmanlaw.com         Email
                                                                                                 Attn: Marc I. Fenton
                                                                                                 2 N. LaSalle St.
Counsel to 120 S. Riverside Property Owner,                                                      Suite 3400
LLC                                                    Levenfeld Pearlstein, LLC                 Chicago IL 60602                                        mfenton@lplegal.com              Email
                                                                                                 Attn: Jonathan W. Young
Counsel to Spark Foundry f/k/a Spark                                                             111 Huntington Avenue
Communications, a Division of Starcom MediaVest                                                  9th Floor
Group, Inc.                                            Locke Lord LLP                            Boston MA 02199‐7613                                    jonathan.young@lockelord.com     Email
                                                                                                 Attn: Stephen J. Humeniuk
Counsel to Spark Foundry f/k/a Spark                                                             600 Congress Avenue
Communications, a Division of Starcom MediaVest                                                  Suite 2200
Group, Inc.                                            Locke Lord LLP                            Austin TX 78701                                         stephen.humeniuk@lockelord.com   Email
                                                                                                 Attn: Andrew Behlmann
                                                                                                 One Lowenstein Drive
Counsel to Great American Group WF LLC                 Lowenstein Sandler LLP                    Roseland NJ 07608                                       abehlmann@lowenstein.com         Email
                                                                                                 Attn: Jeffrey Cohen, Esq., Keara Waldron, Esq.
Counsel to The Estée Lauder Companies, Inc. and                                                  1251 Avenue of the Americas                             jcohen@lowenstein.com
Under Armour, Inc.                                     Lowenstein Sandler LLP                    New York NY 10020                                       kwaldron@lowenstein.com          Email
                                                                                                 Attn: Kenneth A. Rosen
                                                                                                 1251 Avenue of the Americas
Counsel to Great American Group WF LLC                 Lowenstein Sandler LLP                    New York NY 10020                                       krosen@lowenstein.com            Email



          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                             Page 7 of 13
                                                               Case 18-10248-MFW                        Doc 1228              Filed 11/05/18             Page 10 of 15
                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                      DESCRIPTION                                          NAME                                               ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                                    Attn: Nicole Fulfree, Esq.
Counsel to The Estée Lauder Companies, Inc. and                                                     One Lowenstein Drive
Under Armour, Inc.                                      Lowenstein Sandler LLP                      Roseland NJ 07068                                         nfulfree@lowenstein.com              Email
                                                                                                    Attn: James E. Huggett
                                                                                                    300 Delaware Avenue
                                                                                                    Suite 800
Counsel to Oracle American, Inc.                        Margolis Edelstein                          Wilmington DE 19801                                       jhuggett@margolisedelstein.com       Email
                                                                                                    Attn: David P. Primack, Esquire
                                                                                                    300 Delaware Ave.
Counsel to THF York Development, L.P., East Court       Mcelroy, Deutsch, Mulvaney & Carpenter,  Suite 770
Shopping Center LLC and Quincy Cullinan LLC             LLP                                         Wilmington DE 19801                                       dprimack@mdmc‐law.com                First Class Mail and Email
                                                                                                    Attn: Kevin M. Newman, Esq.
                                                                                                    308 Maltbie Street
                                                                                                    Suite 200
Counsel to  Granite (115 Enterprise Pkwy) LLC           Menter, Rudin & Trivelpiece, P.C.           Syracuse NY 13204‐1439                                    knewman@menterlaw.com                Email
                                                                                                    Attn: Edward J. LoBello
                                                                                                    990 Stewart Avenue, Suite 300
Counsel to Carol Dauplaise, Ltd.                        Meyer, Suozzi, English & Klein, P.C.        Garden City NY 11530                                      elobello@msek.com                    Email
                                                                                                    Attn: Marc N. Swanson, Esq.
                                                                                                    150 W. Jefferson Avenue
                                                                                                    Suite 2500
Counsel to J. America, LLC                              Miller, Canfield, Paddock and Stone, P.L.C. Detroit MI 48226                                          swansonm@millercanfield.com          Email
                                                                                                    Attn: D. Andrew Phillips, Esquire
                                                                                                    PO Box 947
Counsel to Southern Motion, Inc.                        Mitchell, McNutt & Sams, P.A.               Oxford MS 38655‐0947                                      aphillips@mitchellmcnutt.com         Email
                                                                                                    Attn: Mark A. Fink
                                                                                                    1105 North Market Street
                                                        Montgomery, McCracken, Walker, &            15th Floor
Counsel to Serta Simmons Bedding, LLC                   Rhoads, LLP                                 Wilmington DE 19801                                       mfink@mmwr.com                       Email
                                                                                                    Attn: Rachel B. Mersky
                                                                                                    1201 N. Orange Street
                                                        Monzack Mersky McLaughlin and Browder,  Suite 400
Counsel to The Cafaro Management Company                P.A.                                        Wilmington DE 19801                                       rmersky@monlaw.com                   Email
                                                                                                    Attn: Julia Frost‐Davies, Robert A.J. Barry, Amelia C. 
Counsel to the DIP Administrative Agent and the                                                     Joiner                                                    julia.frost‐davies@morganlewis.com
Prepetition ABL Administrative Agent, Bank of                                                       One Federal St.                                           robert.barry@morganlewis.com
America, N.A.                                           Morgan Lewis Bockius LLP                    Boston MA 02110‐1726                                      amelia.joiner@morganlewis.com        First Class Mail and Email
                                                                                                    Attn: Curtis S. Miller
                                                                                                    1201 N. Market St., 16th Flr.
Counsel to BT (Multi) LLC, BT‐York (PA), and BT (PA)                                                P.O. Box 1347
QRS 12‐25, Inc.                                         Morris, Nichols, Arsht & Tunnell LLP        Wilmington DE 19899‐1347                                  cmiller@mnat.com                     First Class Mail and Email
                                                                                                    Attn: Timothy M. Swanson, Kelsey Bowers
                                                                                                    1400 16th Street
                                                                                                    Sixth Floor                                               tim.swanson@moyewhite.com
Counsel to CW Birch Run, LLC                            Moye White LLP                              Denver CO 80202                                           Kelsey.bowers@moyewhite.com          Email



          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                  Page 8 of 13
                                                              Case 18-10248-MFW                     Doc 1228              Filed 11/05/18            Page 11 of 15
                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                      DESCRIPTION                                        NAME                                            ADDRESS                                                EMAIL      METHOD OF SERVICE
                                                                                                  Attn: Brad Krause
                                                                                                  55 West Monroe Street
                                                                                                  Suite 1800                                                bkrause@nzalaw.com
Counsel to Stanley Convergent Security Solutions, Inc. Nielsen, Zehe & Antas, P.C.                Chicago IL 60603                                          jalonzo@nzalaw.com          Email
                                                                                                  Attn: Mark S. Kenney, Esq.
                                                                                                  844 King St Ste 2207
                                                                                                  Suite 2207
United States Trustee District of Delaware            Office of the United States Trustee         Wilmington DE 19801                                                                   First Class Mail

                                                                                                  Attn: Jessica L. Mullenix Woodward, John E. Tarburton
                                                                                                  1201 N. Orange St. Suite 7301                             jwoodward@orlans.com
Attorneys for DLJ Mortgage Capital, Inc.              Orlans PC                                   Wilmington DE 19801                                       jtarburton@orlans.com       Email
                                                                                                  Attn: Bradford J. Sandler
                                                                                                  919 N. Market Street
Counsel to the Official Committee of Unsecured                                                    17th Floor
Creditors                                             Pachulski Stang Ziehl & Jones LLP           Wilmington DE 19801                                       bsandler@pszjlaw.com        Email
                                                                                                  Attn: Jeffrey N. Pomerantz
                                                                                                  10100 Santa Monica Boulevard
Counsel to the Official Committee of Unsecured                                                    13th Floor
Creditors                                             Pachulski Stang Ziehl & Jones LLP           Los Angeles CA  90067‐4100                                jpomerantz@pszjlaw.com      Email
                                                                                                  Attn: Robert J. Feinstein, Bradford J. Sandler
                                                                                                  780 Third Avenue
Counsel to the Official Committee of Unsecured                                                     36th Floor                                               rfeinstein@pszjlaw.com
Creditors                                             Pachulski Stang Ziehl & Jones LLP           New York NY 10017‐2024                                    bsandler@pszjlaw.com        Email
                                                                                                                                                            kcornish@paulweiss.com
                                                                                                Attn: Kelley A. Cornish, Elizabeth R. McColm, Claudia R.    emccolm@paulweiss.com
                                                                                                Tobler, Alexander Woolverton                                ctobler@paulweiss.com
                                                      Paul, Weiss, Rifkind, Wharton & Garrison  1285 Avenue of the Americas                                 awoolverton@paulweiss.com
Co‐Counsel to Debtor                                  LLP                                       New York NY 10019                                           mcolarossi@paulweiss.com    Email
                                                                                                Attn: Thomas Taylor, Jordan E. Jacobson
                                                                                                1200 K. Street                                              pfeuffer.marc@pbgc.gov
                                                                                                NW                                                          efile@pbgc.gov
Pension Benefit Guaranty Corporation                  Pension Benefit Guaranty Corporation      Washington, DC 20005‐4026                                   jacobson.jordan@pbgc.gov    Email
                                                                                                Attn: Christopher A. Ward, Justin K. Edelson
Counsel to Spark Foundry f/k/a Spark                                                            222 Delaware Avenue
Communications, a Division of Starcom MediaVest                                                 Suite 1101                                                  cward@polsinelli.com
Group, Inc.                                           Polsinelli PC                             Wilmington DE 19801                                         jedelson@polsinelli.com     Email
                                                                                                Attn: Michael F. McGrath, Esq.
                                                                                                150 South Fifth Street
                                                      Ravich Meyer Kirkman McGrath Nauman &  Suite 3450
Counsel To Mikden Of Stillwater LLC                   Tansey, P.A.                              Minneapolis MN 55402                                        mfmcgrath@ravichmeyer.com   Email
                                                                                                Attn: Mark D. Collins, Joseph C. Barsalona II
Counsel to the DIP Administrative Agent and the                                                 One Rodney Square
Prepetition ABL Administrative Agent, Bank of                                                   920 North King Street                                       collins@rlf.com
America, N.A.                                         Richard Layton & Finger LLP               Wilmington DE 19801                                         barsalona@rlf.com           First Class Mail and Email



          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                              Page 9 of 13
                                                           Case 18-10248-MFW                    Doc 1228             Filed 11/05/18               Page 12 of 15
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                      DESCRIPTION                                        NAME                                             ADDRESS                                          EMAIL          METHOD OF SERVICE
                                                                                              Attn: Beth E. Rogers
                                                                                              100 Peachtree Street
                                                                                              Suite 1950
Counsel to Serta Simmons Bedding, LLC               Rogers Law Offices                        Atlanta GA 30303                                          brogers@berlawoffice.com       Email

                                                                                              P.O. Box 353707                                           r.horowitzesquire@gmail.com
Counsel to Alliance Shipper's Inc.                  Ronald Horowitz, Esq.                     Palm Coast FL 32137                                       rhorowitz@alliance.com         Email
                                                                                              Attn: Mark Minuti
                                                                                              1201 North Market Street, Suite 2300
                                                                                              P.O. Box 1266
Counsel to Harlem‐Irving Realty, Inc.               Saul Ewing Arnstein & Lehr LLP            Wilmington DE 19899                                       mark.minuti@saul.com           Email
                                                                                              Attn: Mark Minuti
                                                                                              Lucian B. Murley
                                                                                              1201 North Market Street
Counsel to Wayne                                                                              Suite 2300 P.O. Box 1266                                  mark.minuti@saul.com
Towne Enterprises Ltd.                              SAUL EWING ARNSTEIN & LEHR LLP            Wilmington DE 19899                                       luke.murley@saul.com           Email
                                                                                              Attn: Steven C. Reingold
                                                                                              131 Dartmouth Street
Counsel to EIP York I LLC and EIP York II LLC       Saul Ewing Arnstein & Lehr LLP            Boston MA 02116                                           steven.reingold@saul.com       Email

                                                                                              Attn: Richard A. Barkasy, Esq., Daniel M. Pereira, Esq.
                                                                                              824 N. Market Street
                                                                                              Suite 800                                                 rbarkasy@schnader.com
Counsel to Commerce Technologies, LLC               Schnader Harrison Segal & Lewis LLP       Wilmington DE 19801                                       dpereira@schnader.com          Email
                                                                                              Secretary of the Treasury
                                                                                              100 F St NE
Securities and Exchange Commission ‐ Headquarters   Securities & Exchange Commission          Washington DC 20549                                       secbankruptcy@sec.gov          First Class Mail and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Brookfield Place
                                                     Securities & Exchange Commission ‐ NY    200 Vesey Street Ste 400                                  bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office Office                                   New York NY 10281‐1022                                    NYROBankruptcy@SEC.GOV         First Class Mail and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              One Penn Center
                                                     Securities & Exchange Commission ‐       1617 JFK Blvd Ste 520
Securities and Exchange Commission ‐ Regional Office Philadelphia Office                      Philadelphia PA 19103                                     secbankruptcy@sec.gov          First Class Mail and Email
                                                                                              Attn: Johnna M. Darby
Counsel to Bravado International Group                                                        300 Delaware Ave., Suite 1370
Merchandising Services Inc.                         Shaw Fishman Glantz & Towbin LLC          Wilmington DE 19801                                       jdarby@shawfishman.com         Email
                                                                                              Attn: Terence G. Banich
Counsel to Bravado International Group                                                        321 N. Clark Street, Suite 800
Merchandising Services Inc.                         Shaw Fishman Glantz & Towbin LLC          Chicago IL 60654                                          tbanich@shawfishman.com        Email
                                                                                              Attn: Thomas M. Horan
                                                                                              300 Delaware Ave., Suite 1370
Counsel for Hanesbrands Inc.                        Shaw Fishman Glantz & Towbin LLC          Wilmington DE 19801                                       thoran@shawfishman.com         Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                         Page 10 of 13
                                                            Case 18-10248-MFW                      Doc 1228             Filed 11/05/18            Page 13 of 15
                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                     DESCRIPTION                                       NAME                                              ADDRESS                                             EMAIL             METHOD OF SERVICE
                                                                                               Attn: Eric S. Goldstein, Esq.                              egoldstein@goodwin.com
                                                                                               One Constitution Plaza                                     bankruptcy@goodwin.com
Counsel to United HealthCare Services, Inc.             Shipman & Goodwin LLP                  Hartford CT 06103‐1919                                     bankruptcyparalegal@goodwin.com   Email
                                                                                               Attn: Michael J. Cappo
                                                                                               2555 Grand Blvd.
Counsel to Tyco Integrated Security, LLC                Shook, Hardy & Bacon L.L.P.            Kansas City MO 64108                                       mcappo@shb.com                    Email
                                                                                               Attn: Riley Mendoza
                                                                                               111 S. Wacker Drive
                                                                                               51st Floor
Counsel to Tyco Integrated Security, LLC                Shook, Hardy & Bacon L.L.P.            Chicago IL 60606                                           rmendoza@shb.com                  Email
                                                                                               Attn: Ronald Tucker
                                                                                               225 West Washington Street
Counsel to Simon Property Group, Inc.                   Simon Property Group, Inc.             Indianapolis IN 46204                                      rtucker@simon.com                 Email
                                                                                               Attn: Dana S. Plon, Esquire
                                                                                               123 South Broad Street, Suite 2100
Counsel to Nicholas Park Mall LLC                       Sirlin Lesser & Benson, P.C.           Philadelphia PA 19109                                      dplon@sirlinlaw.com               Email
                                                                                               Attn: Kathleen M. Miller
Counsel to Alliant Energy Corporation, Wisconsin                                               1000 West Street, Suite 1501
Power and Light Company, and Interstate Power                                                  P.O. Box 410
and Light Company                                       Smith, Katzenstein & Jenkins LLP       Wilmington DE 19899                                        kmiller@skjlaw.com                First Class Mail and Email
                                                                                               Attn: Bayard J. Snyder, Esq.
                                                                                               3801 Kennett Pike
Counsel to Tronc, Inc., The Morning Call, LLC, Carroll                                         Suite 201, Building C                                      snyder90@aol.com
County Times, LLC and Chicago Tribune Company, LLC Snyder & Associates, P.A.                   Wilmington DE 19801                                        bjs1@snyderlaw.pro                Email
                                                                                               Attn: Joseph H. Lemkin, Esquire, Thomas S. Onder, 
                                                                                               Esquire
                                                                                               P.O. Box 5315                                              jlemkin@stark‐stark.com
Counsel to City View Capital, LLC                       Stark & Stark, P.C.                    Princeton NJ 08543                                         tonder@stark‐stark.com            First Class Mail and Email
                                                                                               Attn: Heather L. Donald
                                                                                               Cadillac Place, Ste. 10‐200
                                                                                               3030 W. Grand Blvd.
Counsel to State of Michigan, Department of Treasury State of Michigan, Department of Treasury Detroit MI 48202                                           donaldh@michigan.gov              First Class Mail and Email
                                                                                               Attn: Claire Ann Resop, Esq.
                                                                                               122W. Washington Ave.
                                                                                               Suite 850
Counsel to Spring Street, LLC                           Steinhilber Swanson LLP                Madison WI 53703                                           cresop@steinhilberswanson.com     Email
                                                                                               Attn: Filiberto Agusti, Esq., Joshua R. Taylor, Esq.
                                                                                               1330 Connecticut Avenue, N.W.                              fagusti@steptoe.com
Counsel to Saks Incorporated                            Steptoe & Johnson LLP                  Washington DC 20036                                        jrtaylor@steptoe.com              First Class Mail and Email
                                                                                               Attn: Michael Dockterman, Esq., John Frey, Esq., Daniel 
                                                                                               Raymond, Esq.
                                                                                               115 South LaSalle Street                                   mdockterman@steptoe.com
                                                                                               Suite 3100                                                 jfrey@steptoe.com
Counsel to Saks Incorporated                            Steptoe & Johnson LLP                  Chicago IL 60603                                           draymond@steptoe.com              First Class Mail and Email




         In re: The Bon‐Ton Stores, Inc., et al.
         Case No. 18‐10248 (MFW)                                                                             Page 11 of 13
                                                            Case 18-10248-MFW            Doc 1228             Filed 11/05/18           Page 14 of 15
                                                                                                    Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

                      DESCRIPTION                                       NAME                                    ADDRESS                                         EMAIL            METHOD OF SERVICE
                                                                                       Attn: Joseph H. Huston, Jr.
                                                                                       1105 North Market Street
                                                                                       Seventh Floor
Counsel to Western Glove Works and Silver Jeans Co. Stevens & Lee, P.C.                Wilmington DE 19801                                 jhh@stevenslee.com                 Email
                                                                                       Attn: William A. Hazeltine, Esq.
                                                                                       901 North Market Street
                                                                                       Suite 1300
Counsel to S&B Detrick Limited Partnership           Sullivan Hazeltine Allinson LLC   Wilmington DE 19801                                                                    First Class Mail
                                                                                       Attn: Bruce J. L. Lowe
                                                                                       Lynn Rowe Larsen
                                                                                       200 Public Square
Counsel to Wayne                                                                       Suite 3500                                          blowe@taftlaw.com
Towne Enterprises Ltd.                               TAFT STETTINIUS & HOLLISTER LLP   Cleveland OH 44114‐2302                             llarsen@taftlaw.com                Email
                                                                                       Attn: President or General Counsel                  Amy.Ruhig@bonton.com
                                                                                       2801 East Market Street                             Nathaniel.Adams@bonton.com
                                                                                       Bldg. E                                             CBasler@alixpartners.com
Debtors                                              The Bon‐Ton Stores, Inc.          York PA 17402                                       jcreighton@alixpartners.com        Email
Counsel to Kennedy Mall, Ltd dba Kenney Mall; 
Kentucky Oaks Mall Company dba Kentucky Oaks 
Mall; Meadowbrook Mall Company dba 
Meadowbroook Mall; Cafaro‐Peachcreek Joint 
Venture Partnership dba Millcreek; Sandusky Mall                                       Attn: Richard T. Davis
Company dba Sandusky Mall; Frenchtown Square                                           5577 Youngstown‐Warren Rd.
Partnership dba the Mall of Monroe                   The Cafaro Company                Niles OH 44446                                      rdavis@cafarocompany.com           Email
                                                                                       Attn: Frederick B. Rosner, Scott J. Leonhardt
                                                                                       824 N. Market Street
Counsel to Comenity Bank & Counsel to Red Dog                                          Suite 810
Brands, LLC                                          The Rosner Law Group Llc          Wilmington DE 19801                                 leonhardt@teamrosner.com           First Class Mail and Email
                                                                                       Attn: Louis F. Solimine, Esq.
                                                                                       312 Walnut Street
Counsel to Duke Realty Limited Partnership and                                         Suite 1400
Peoria New Mall LLC                                  Thompson Hine LLP                 Cincinnati OH 45202‐4029                            Louis.Solimine@Thompsonhine.com    Email
                                                                                       Attn: Yesenia D. Batista
                                                                                       335 Madison Avenue
Counsel to the Indenture Trustee under the Second                                      12th Floor
Lien Indenture                                       Thompson Hine LLP                 New York NY 10017‐4611                              Yesenia.Batista@ThompsonHine.com   First Class Mail and Email
                                                                                       Attn: Sherry Knutson
                                                                                       233 S. Wacker Drive
                                                                                       Willis Tower Suite 6950
Counsel to TPI Corporation                           Tucker Ellis LLP                  Chicago IL 60606‐9997                               Sherry.Knutson@TuckerEllis.com     Email
                                                                                       Attn: Thomas W. Baker , Mark McCarthy 
                                                                                       950 Main Avenue
                                                                                       Suite 1100                                          Thomas.Baker@TuckerEllis.com
Counsel to TPI Corporation                           Tucker Ellis LLP                  Cleveland OH 44113                                  Mark.McCarthy@TuckerEllis.com      Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                  Page 12 of 13
                                                               Case 18-10248-MFW                Doc 1228             Filed 11/05/18            Page 15 of 15
                                                                                                          Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                      DESCRIPTION                                          NAME                                        ADDRESS                                               EMAIL          METHOD OF SERVICE
                                                                                              Charles Oberly c/o Ellen Slights
                                                                                              1007 Orange St Ste 700
                                                                                              PO Box 2046
US Attorney for the District of Delaware                US Attorney for Delaware              Wilmington DE 19899‐2046                                   usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                                              Attn: Jennifer B. Lyday
                                                                                              101 S. Stratford Rd., Suite 210
Counsel for Hanesbrands Inc.                            Waldrep LLP                           Winston‐Salem NC 27104                                     jlyday@waldrepllp.com           Email
                                                                                              Attn: Stephen B. Grow
                                                                                              900 Fifth Third Center
                                                                                              111 Lyon Street N.W.
Counsel to BullsEye Telecom                             Warner Norcross & Judd LLP            Grand Rapids MI 49503                                      sgrow@wnj.com                   Email
                                                                                              Attn: Christopher M. Samis, L. Katherine Good
                                                                                              The Renaissance Center
                                                                                              405 North King Street, Suite 500                           csamis@wtplaw.com
Counsel to Rowe Fine Furniture, Inc.                    Whiteford, Taylor & Preston LLC       Wilmington DE 19801                                        kgood@wtplaw.com                Email
                                                                                              Attn: Michael E. Hastings, Brandy M. Rapp
                                                                                              10 S. Jefferson Street
                                                                                              Suite 1110                                                 mhastings@wtplaw.com
Counsel to Rowe Fine Furniture, Inc.                    Whiteford, Taylor & Preston LLC       Roanoke VA 24011                                           brapp@wtplaw.com                Email
                                                                                              Attn: Robert M. Stefancin
                                                                                              2344 Canal Road
                                                                                              Suite 401
Counsel to Parkview Plaza Associates, LLC               WHITMER & EHRMAN LLC                  Cleveland OH 44113‐2535                                    rms@WEadvocate.net              Email
                                                                                              Attn: Alan J. Lipkin, Gabriel Brunswick
Counsel to BT (Multi) LLC, BT‐York (PA), and BT (PA)                                          787 Seventh Avenue                                         alipkin@willkie.com
QRS 12‐25, Inc.                                         Willkie Farr & Gallagher LLP          New York NY 10019                                          gbrunswick@willkie.com          First Class Mail and Email
                                                                                              Attn: Stephen J. Dzuranin
                                                                                              508 North Second Street
                                                                                              P.O. Box 845
Counsel to C.R. Center, L.P.                            Wix, Wenger & Weidner                 Harrisburg PA 17108‐0845                                   sdzuranin@wwwpalaw.com          First Class Mail and Email
                                                                                              Attn: Matthew P. Ward, Esq.
                                                                                              222 Delaware Avenue
Counsel to Crystal Financial LLC,                                                             Suite 1501
as Tranche A‐1 Documentation Agent                      Womble Bond Dickinson (US) LLP        Wilmington DE 19801                                        matthew.ward@wbd‐us.com         Email
                                                                                              Attn: Pauline K. Morgan
                                                                                              1000 West St.
                                                                                              17th Floor
Co‐Counsel to Debtor                                    Young Conaway Stargatt & Taylor LLP   Wilmington DE 19899                                        pmorgan@ycst.com                Email
                                                                                              Attn: Sean T. Greecher, Andrew L. Magaziner, Elizabeth S.  sgreecher@ycst.com
                                                                                              Justison                                                   amagaziner@ycst.com
                                                                                              Rodney Square                                              ejustison@ycst.com
                                                                                              1000 North King Street                                     Dlaskin@ycst.com
Co‐Counsel to Debtor                                    Young Conaway Stargatt & Taylor LLP   Wilmington DE 19801                                        msmith@ycst.com                 Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                         Page 13 of 13
